Name: 85/224/EEC: Commission Decision of 28 March 1985 amending Decision 83/73/EEC on the establishment of a buffer zone in the region of Evros (Greece) and a financial contribution by the Community to measures to combat foot-and-mouth disease in that region (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural activity
 Date Published: 1985-04-13

 Avis juridique important|31985D022485/224/EEC: Commission Decision of 28 March 1985 amending Decision 83/73/EEC on the establishment of a buffer zone in the region of Evros (Greece) and a financial contribution by the Community to measures to combat foot-and-mouth disease in that region (Only the Greek text is authentic) Official Journal L 103 , 13/04/1985 P. 0026 - 0026 Spanish special edition: Chapter 03 Volume 34 P. 0140 Portuguese special edition Chapter 03 Volume 34 P. 0140 *****COMMISSION DECISION of 28 March 1985 amending Decision 83/73/EEC on the establishment of a buffer zone in the region of Evros (Greece) and a financial contribution by the Community to measures to combat foot-and-mouth disease in that region (Only the Greek text is authentic) (85/224/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended By Decision 81/477/EEC (2), and in particular Article 2 thereof, Whereas, by Decision 83/73/EEC (3), the Commission made provision for a financial contribution by the Community to measures taken by Greece in a buffer zone in the region of Evros to combat foot-and-mouth disease; whereas the contribution was restricted to expenditure incurred by Greece in 1983 and 1984; Whereas the situation regarding foot-and-mouth disease in certain regions of south-eastern Europe and the Middle East necessitates the continuation until 1987 of the measures taken by Greece; whereas the danger of exotic strains of foot-and-mouth disease spreading in Greece and in the other Member States persists; Whereas the conditions for a financial contribution by the Community are met; whereas in order to be completely effective, this contribution should amount to the maximum authorized by Decision 77/97/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 83/73/EEC is hereby replaced by the following: 'Article 2 The Community shall make a contribution of: - 100 % of expenditure incurred by Greece in 1983, 1984, 1985, 1986 and 1987 in buying foot-and-mouth vaccine to be used in the buffer zone referred to in Article 1, - 50 % of expenditure incurred by Greece in 1983, 1984, 1985, 1986 and 1987 in carrying out foot-and-mouth disease vaccination in the buffer zone referred to in Article 1. This contribution shall be granted after submission of documentary evidence and a detailed report on the vaccination campaign.' Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 28 March 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 186, 8. 7. 1981, p. 22. (3) OJ No L 47, 19. 2. 1983, p. 28.